IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00225-CV

         IN THE INTEREST OF D.I.T.S. AND D.T.T., CHILDREN


                          From the 12th District Court
                             Madison County, Texas
                         Trial Court No. 12-13048-012-09


                                      ORDER


      This is an appeal by both the mother and the father whose parental rights as to

their children were terminated. The mother and father are represented by different

attorneys on appeal. We have had difficulty in the timely prosecution of this appeal by

both attorneys.

      The notices of appeal for this case were filed in July of 2013. In August the Clerk

of this Court notified each attorney that their respective docketing statements were past

due. In September, the Clerk again notified each attorney that the docketing statements

were past due. The Clerk also notified each attorney that the reporter’s record was past

due and apparently had not been requested. The mother’s attorney was further notified
that the filing fees for this appeal were past due and that there was no indication in the

clerk’s record that the mother’s attorney was court-appointed or that the mother was

currently indigent. The Clerk requested that certain actions be taken by the attorneys

within 14 days from the date of the notice. Although the mother’s docketing statement

was filed and we received other communication by the mother’s attorney, no other

action was taken.

          On October 4, 2013, the Clerk again contacted each attorney by letter and

requested that, within 14 days, they either: 1) amend the notice of appeal to add the

statement required by Rule 25.1(d)(8), if applicable, that the appeal is from an order

terminating parental rights and that the appellant is presumed indigent and thus may

proceed without advance payment of costs; 2) pay the necessary filing fee for this

appeal; or 3) file the necessary affidavit of indigence pursuant to Rule 20.1 if necessary.

The father’s attorney was also requested to file a docketing statement and request the

preparation of the reporter’s record. Fourteen days have passed and the only action

taken on the Clerk’s request was that the father’s docketing statement was filed. 1

          It is unusual that both attorneys in this type of appeal would not be persistent in

pursuing this appeal in a timely fashion.                 Thus, we question whether the parties

themselves wish to continue with the appeal.




1   The reporter’s record was filed on October 8, 2013.

In the Interest of D.I.T.S. and D.T.T., Children                                          Page 2
        We therefore abate this appeal to the trial court to hold a hearing, within 14 days

from the date of this order, to determine whether each appellant, not their respective

attorneys, wishes to continue with the appeal. If either or both appellants wish to

continue with the appeal, the trial court must then determine a set date by which the

respective attorneys will comply with the Clerk’s October 4, 2013 letter request. If

either or both appellants do not wish to continue with the appeal, the trial court must

obtain a statement in writing or on the record to that effect. A reporter’s record and

clerk’s record containing oral or written findings of the trial court and oral or written

statements of the appellants, if any, must be filed with the Clerk of this Court within 28

days from the date of this order.

                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed November 14, 2013




In the Interest of D.I.T.S. and D.T.T., Children                                     Page 3